Citation Nr: 0721349	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  04-35 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for residuals of 
gastrectomy.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

L. Heffner, intern



INTRODUCTION

The veteran served on active duty from December 1948 to 
December 1949, and from February 1951 to November 1951.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The Providence, Rhode Island, RO currently has 
jurisdiction of the claims file.   

The veteran testified before the undersigned Veterans Law 
Judge in May 2007.  A transcript of the hearing is of record.

In June 2006, the Board granted a motion to advance this case 
on the docket for good cause shown, namely, the veteran's 
advanced age.  38 U.S.C.A. §  7107; 38 C.F.R. §  20.900(c) 
(2006).  


FINDING OF FACT

The preponderance of the evidence is against the finding that 
the veteran's current residuals of gastrectomy are 
etiologically related to his active service.


CONCLUSION OF LAW

Residuals of a gastrectomy were not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 1131, 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  After careful 
consideration of all procurable and assembled data, when a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2006).

In this case, the veteran has alleged that his epigastric 
disorder had its onset during service.  As a layman, however, 
the veteran is not competent to give a medical opinion on the 
etiology of a condition.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

Service medical records show that the veteran was admitted to 
a base hospital in December 1949 for complaints of epigastric 
pain.  The treating physician, however, found that his 
symptomatology was psychogenic gastrointestinal (GI) 
reaction.  This conclusion was based on the fact that his 
pain was not typical for duodenal ulcer pain, and he had no 
nocturnal or associated symptoms.  Additionally, there was no 
evidence of gastrointestinal bleeding, and an upper GI series 
was negative for any ulcers.  In May 1951, the veteran 
complained of stomach pains, but the X-rays were negative. 

Post service, the veteran received medical treatment for his 
epigastric distress, which ultimately resulted in a 
gastrectomy.  The records from these treatments are 
associated with the claims file.  Following his service, the 
veteran was treated at the Cape Cod Medical Center in May 
1977, where an upper GI series was performed.  At that time, 
there was no evidence of peptic ulceration.  Of record are 
laboratory reports from New England Laboratories, dated in 
November 1978, which showed the presence of guaiac positive 
stools, and an upper GI series showed a slight deformity of 
the duodenum and irritability, without evidence of 
ulceration.

In December 1978, the veteran was admitted to the New England 
Deaconess Hospital with severe epigastric distress.  At that 
time, the treating physician noted that the veteran reported 
history of epigastric distress since 1942, with increased 
frequency in the late 1950s.  Also noted were the results of 
an X-ray, which "apparently confirmed a gastric ulcer."  
The veteran was thereafter referred for an elective surgery 
for ulcer disease.  In December 1978, a subtotal gastrectomy 
with a Billroth's II gastrojejunostomesty was performed.

The veteran brought this claim for service connection for 
residuals of gastrectomy in May 2003.  In April 2004, a VA 
examination was conducted by a nurse practitioner, who noted 
that there were no medical records available for review.  By 
way of medical history, it was recorded that the veteran 
apparently began having symptoms of upset stomach and 
abdominal pain in March 1949, for which he sought medical 
attention.  His in-service symptoms then worsened, and he was 
hospitalized, which found nothing.  Following physical 
examination, the diagnosis was previous gastric ulcer 
disease, status post partial gastrectomy due to gastric ulcer 
hemorrhage.  The impression was that the veteran developed 
symptoms of his gastric ulcer while serving in the military, 
for which he underwent conservative treatment and he was 
still currently having symptoms to this day.       

Subsequently, the veteran's claims file was forwarded to a VA 
GI specialist in April 2004 for a medical opinion, which was 
given upon reviewing the service medical records, the above 
mentioned medical history, and the results of the VA 
examination.  The physician, before reaching his final 
conclusion, gave a detailed summary of the veteran's medical 
history in his opinion, and supported his opinion by 
referring to the objective evidence associated with the 
claims file.  The physician referred to the laboratory and 
radiology test results from service, and commented that the 
results of those tests were completely normal, with no 
symptomatology of duodenal ulcers.  The physician noted that 
prior to his treatment in 1977, the veteran showed no signs 
of ulcer disease.  Additionally, the November 1978 laboratory 
results, prior to his gastrectomy, indicated slight changes 
in the duodenum, but without evidence of ulceration.  During 
the December 1978 gastrectomy there was no active bleeding 
and the resected specimen from the stomach did not show any 
ulcer.  Based on this evidence, the physician ultimately 
found that the veteran's complaint of epigastric distress in 
service was not related to his later instances of epigastric 
distress beginning in 1977.  

Additionally, the VA medical opinion is consistent with the 
veteran's treatment history for epigastric distress.  There 
is a complete lack of any complaint, treatment, or diagnosis 
of a GI disorder for more than two decades since service 
separation.  In rendering a determination on the merits of a 
claim, the lack of evidence of treatment may bear on the 
credibility of the evidence of continuity.  Savage v. Gober, 
10 Vet. App. 488, 496 (1997).  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Finally, 
since there is no evidence that the veteran suffered peptic 
ulcer disease within one year of discharge, the provisions of 
38 C.F.R. § 3.307 and § 3.309 are inapplicable.

The only evidence of record which relates to the veteran's GI 
health between the time of the veteran's service and his 
post-service claimed disability, are the veteran's own 
statements, those of his treating physician at the New 
England Deaconess hospital, and the VA nurse practitioner's 
opinion in April 2004.  The treating physician himself, 
however, did not provide any opinion as to the veteran's 
history of epigastric distress, but merely reported the 
veteran's statements.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (evidence which is simply information recorded by 
a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence").  For the reasons stated above, the 
veteran is not competent to establish a medical relationship 
between a current medical disorder and any incident of his 
military service.  Espiritu at 494.  As to the VA nurse 
practitioner's opinion in April 2004 which tended to link the 
in-service symptoms to the current symptomatology, the Board 
finds that such opinion is outweighed by the later opinion of 
a GI specialist.  That is, the later opinion by the GI 
specialist clearly had a firmer basis on which to render an 
opinion given the complete record review that was lacking by 
the nurse practitioner.  Additionally, the GI specialist has 
more extensive expertise in the area of GI disabilities, 
thereby resulting in greater credence to that opinion.  
Moreover, the GI specialist provided a full discussion and 
rationale for the final opinion.  For these reasons, the 
Board finds that the competent and probative evidence weighs 
against the claim.  See Owens v. Brown, 7 Vet. App. 429 
(1995) (the Board is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so).   

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA satisfied the duty to notify by means of letters to the 
veteran from the RO dated in July 2003 and November 2006.  
The July 2003 letter was provided to the veteran prior to 
initial adjudication of the claim by the RO May 2004.  This 
letter informed the veteran of the requirements to establish 
a successful claim, advised the veteran of his and VA's 
respective duties, and asked him to submit information and/or 
evidence, which would include that in his possession, to the 
RO.  The timing and content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  In the November 2006 letter, the veteran was 
provided with notice of what type of information and evidence 
was needed to establish a disability rating and an effective 
date.  Although this notice did not precede the initial 
adjudication, no prejudice to the veteran will result in this 
case.  In this regard, the Board is denying the claim for 
service connection, thus rendering moot any questions as to 
these downstream issues.  For these reasons, the veteran has 
not been prejudiced by the timing of the VCAA notice.

As to the duty to assist, all relevant evidence has been 
obtained.  Service medical records are associated with the 
claims file.  VA and non-VA medical records and reports have 
been obtained.  The veteran has not sought VA assistance in 
obtaining any other evidence.  The veteran was afforded an 
appropriate VA examination with clarifying medical opinion by 
a specialist in April 2004.

For the reasons stated above, the Board therefore finds that 
VA has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2006); Dingess v. Nicholson, 19 Vet. App. 
473 (2006), Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 


ORDER

Entitlement to service connection for residuals of 
gastrectomy is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


